Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
This application is a Continuation of USPN 10,728,783. The claims of the present application recite similar concepts to those of the parent case, and they are allowable over the prior art for similar reasons to those cited in the parent case.
In an updated search has been performed and the closest art found was Chatterjee et al. which discloses embodiments for channel estimation for NB-PBCH in NB-LTE. An apparatus of a User Equipment (UE) to identify channel estimates from a new reference signal (referred to herein as NB-RS) to recover a Narrowband Physical Broadcast Channel (NB-PBCH) is provided. The apparatus may include radio frequency (RF) circuitry to receive a first synchronization signal including at least one of a narrowband Synchronization Signal (NB-PSS) or a narrowband Secondary Synchronization Signal (NB-SSS), and to receive a second reference signal that is different than an LTE (long term evolution) Cell-specific Reference Signal (CRS). The second reference signal may be different than the first synchronization signal. The apparatus may include baseband circuitry to identify the channel estimates using the second reference signal, and to demodulate the narrowband NB-PBCH based on the identified channel estimates. The new reference signal may be generated an transmitted by an eNB. However, these teachings either alone or in combination, don’t meet the limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2018/0227148 to Chatterjee et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466

/JAE Y LEE/Primary Examiner, Art Unit 2466